Title: Seventy-Six Association to Thomas Jefferson, 29 August 1811
From: Kirkland, Joseph,Johnson, Joseph,White, John B.,Lance, William,Moses, Myer,Seventy-Six Association
To: Jefferson, Thomas


          
                  Sir, 
                  Charleston South Carolina 
                     August 29th 1811—
            
		  In obedience to a regulation of the “Seventy Six” Association, we as their Standing Committee have transmitted a Copy of an Oration delivered on the 4th of July by Benjamin A. Markley Esquire, A member of that Institution, for your perusal—
          We remain Sir, with respect and esteem Your obedient and humble servants—Jos Johnson 
                  J.B. White 
                  William Lance 
                  Joseph Kirkland 
                  Myer Moses 
                  
        